Exhibit 10.5

 

PHOTOWORKS, INC.

 

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 

February 16, 2005

 

 

 



 

 

TABLE OF CONTENTS

Page

 

1.

Registration Rights

2

 

1.1

Definitions

2

 

1.2

Form S-1/S-2 Registration

3

 

1.3

Obligations of the Company

3

 

1.4

Information From Holders

3

 

1.5

Expenses of Registration

3

 

1.6

Delay of Registration

3

 

1.7

Indemnification

3

 

1.8

Reports Under the Exchange Act

3

 

1.9

Assignment of Registration Rights

3

 

1.10

Termination of Registration Rights

3

 

2.

Covenants of the Company

3

2.1

Delivery of Financial Statements

3

2.2

Right of First Offer

3

2.3

Nomination of Directors

3

2.4

Amendments to the Restated Articles and Bylaws

3

 

2.5

Termination of Covenants

3

 

3.

Termination of Prior Investor Rights Agreements

3

 

3.1

Termination of 2000 Investor Rights Agreement

3

 

3.2

Termination of 2001 Investor Rights Agreement

3

 

3.3

Termination of 2004 Investor Rights Agreement

3

 

4.

Miscellaneous

3

 

4.1

Termination

3

 

4.2

Entire Agreement

3

 

4.3

Successors and Assigns

3

 

4.4

Amendments and Waivers

3

4.5

Notices

3

4.6

Severability

3

4.7

Governing Law

3

4.8

Counterparts

3

4.9

Titles and Subtitles

3

4.10

Aggregation of Stock and Principal Balances

3

 

 

-i-

 

 



 

 

PHOTOWORKS, INC.

 

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 

This Amended and Restated Investor Rights Agreement (the “Agreement”) is made as
of the 16th day of February, 2005 by and among PhotoWorks, Inc., a Washington
corporation (the “Company”), Sunra Capital Holdings, Ltd. (“Sunra”), Orca Bay
Capital Corporation (“Orca Bay”), Madrona Venture Fund I-A, L.P.
(“Madrona I-A”), Madrona Venture Fund I-B, L.P. (“Madrona I-B”), Madrona
Managing Director Fund, LLC (“Madrona LLC” and collectively with Madrona I-A and
Madrona I-B, “Madrona”), Tim and Alexa Carver ("Carver"), Stanley McCammon
("McCammon"), Aaron Singleton ("Singleton"), Matinicus LP (“Matinicus”, and the
additional investors set forth on the signature pages hereto ("Additional
Investors") and collectively with Sunra, Orca Bay, Madrona, Carver, McCammon and
Singleton, the “Investors”).

This Agreement shall become effective immediately following the Effective Date
of the Second Closing (as such term is defined in the New Purchase Agreement
described below) (such date being hereinafter referred to as the “Effective
Date”).

RECITALS

The Company is currently in negotiations with its principal security holders to
complete a series of transactions pursuant to which (i) all outstanding shares
of the Company’s Series A Preferred Stock (the “Series A Preferred”) will be
converted into shares of the Company's Common Stock (the "Common Stock"),
(ii) the debentures issued pursuant to that certain Subordinated Convertible
Debenture Purchase Agreement dated April 25, 2001 by and among the Company and
the parties listed on Schedule 1 thereto (collectively, the “Series B
Debentures”) will be amended to permit the conversion of all outstanding
principal and interest thereon into shares of Common Stock at a conversion price
of $0.11 per share pursuant to the terms of that certain Amendment to
Subordinated Debentures dated as of February 16, 2005 between the Company and
Matinicus (the “Debenture Amendment”), (iii) all Series B Debentures (as so
amended) will be converted into shares of Common Stock, (iv) the Company will
sell and issue convertible promissory notes (collectively, the “New Notes”) in
the aggregate amount of $2,000,000 to certain purchasers pursuant to that
certain Convertible Note, Warrant and Common Stock Purchase Agreement dated as
of even date herewith among the Company and certain parties listed on the
signature pages thereto (the “New Purchase Agreement”), (v) the New Notes will
be converted into shares of Common Stock at a conversion price of $0.1078 per
share, (vi) the Company will issue warrants to purchase an aggregate of up to
6,082,024 shares of Common Stock at an exercise price of $0.21 per share
pursuant to the terms of the New Purchase Agreement and the Debenture Amendment
(collectively, the “Warrants”), and (vii) the Company will sell and issue up to
an aggregate of 18,552,876 shares of Common Stock to certain purchasers named in
the New Purchase Agreement and in a Common Stock Purchase Agreement (the
"Additional Purchase Agreement") for a purchase price of $0.1078 per share. (All
of these actions are hereinafter referred to collectively as the
“Transactions”).

The Investors are the holders of all the Series B Debentures, holders of all of
the Series A Preferred, and/or parties to the New Purchase Agreement or the
Additional Purchase Agreement. The Investors are also (i) the holders of at
least two-thirds (2/3) of the “Registrable Securities” outstanding under that
certain Investor Rights Agreement dated as of April 25, 2001 by and among the
Company and certain parties listed on Exhibit A thereto (as amended to date, the
“2001 IRA”) (ii) the holders of at least a majority of the “Registrable
Securities” outstanding under that certain Investor Rights Agreement dated as of
February 14, 2000 by and among the Company and certain parties listed on
Exhibit A thereto (as

 

-1-

 

 



 

amended to date, the “2000 IRA”), and (iii) the holders of all of the
“Registrable Securities” outstanding under that certain Investor Rights
Agreement dated as of February 16, 2005 by and among the Company and certain
parties listed on Exhibit A thereto (as amended to date, the “2005 IRA”).

In order to induce the Investors to enter into agreements described above,
consummate the Transactions, and invest funds in the Company pursuant to the New
Purchase Agreement and the Additional Purchase Agreement, the Company hereby
agrees that this Agreement shall govern the rights of the Investors to cause the
Company to register certain shares of Common Stock issued or issuable to them
and certain other matters as set forth herein.

AGREEMENT

The parties hereby agree as follows:

1.

Registration Rights. The Company and the Investors covenant and agree as
follows:

 

1.1

Definitions. For purposes of this Section 1:

 

(a)                The term “Affiliated Fund” means, with respect to a Holder
that is a limited liability company or a limited liability partnership, a fund
or entity managed by the same manager or managing member or general partner or
management company or by an entity controlling, controlled by, or under common
control with such manager or managing member or general partner or management
company.

(b)               The term “Bylaws” means the Company’s bylaws as amended from
time to time.

(c)                The term “Exchange Act” means the Securities Exchange Act of
1934, as amended (and any successor thereto) and the rules and regulations
promulgated thereunder.

(d)               The term “Form S-1” means Form S-1 under the Securities Act or
such other form under the Securities Act as in effect on the date hereof or any
successor form under the Securities Act that permits significant incorporation
by reference of the Company’s subsequent public filings under the Exchange Act.

(e)                The term “Form S-2” means Form S-2 under the Securities Act
or such other form under the Securities Act as in effect on the date hereof or
any successor form under the Securities Act that permits significant
incorporation by reference of the Company’s subsequent public filings under the
Exchange Act.

(f) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.9 of
this Agreement.

(g)                The term “Major Investor” means each of the Investors;
provided that an Investor shall not be deemed a Major Investor immediately
following such date as such Investor ceases to hold more than 10% of the
outstanding shares of Common Stock of the Company (assuming full conversion of
the New Notes, the Warrants and the Series A Preferred).

(h)               The terms “register,” “registered,” and “registration” refer
to a registration effected by preparing and filing a registration statement or
similar document in compliance

 

-2-

 

 



 

with the Securities Act, and the declaration or ordering of effectiveness of
such registration statement or document.

(i) The term “Registrable Securities” means (i) the shares of Common Stock
issuable or issued upon exchange of the Series A Preferred pursuant to the Share
Exchange Agreement dated as of February 16, 2005, between the Company and the
holders of the Series A Preferred, other than shares for which registration
rights have terminated pursuant to Section 1.10 hereof, (ii) the shares of
Common Stock issuable or issued upon conversion of the Series B Debentures,
other than shares for which registration rights have terminated pursuant to
Section 1.10 hereof, (iii) the shares of Common Stock issuable or issued upon
conversion of the New Notes, other than shares for which registration rights
have terminated pursuant to Section 1.10 hereof, (iv) the shares of Common Stock
issued at the Second Closing pursuant to the New Purchase Agreement or at the
Closing of the Additional Purchase Agreement, (v) the shares of Common Stock
issuable or issued upon exercise of the Warrants, other than shares for which
registration rights have terminated pursuant to Section 1.10 hereof, and
(vi) any other shares of Common Stock of the Company issued as (or issuable upon
the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares listed in (i), (ii), (iii), (iv) or (v),
excluding in all cases any Registrable Securities sold by a person in a
transaction in which his or her rights under this Agreement are not assigned.
Notwithstanding the foregoing, Common Stock or other securities shall only be
treated as Registrable Securities if and so long as (A) they have not been sold
to or through a broker or dealer or underwriter in a public distribution or a
public securities transaction, (B) they have not been sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(1) thereof so that all transfer restrictions, and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale, or (C) the Holder thereof is entitled to exercise any
right provided in Section 1 in accordance with Section 1.10 below.

(j) The number of shares of “Registrable Securities then outstanding” shall be
determined by the number of shares of Common Stock outstanding which are, and
the number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities which are, Registrable Securities.

(k)                The term “Registration Statement” means the registration
statement filed by the Company pursuant to Section 1.2 below.

(l) The term “Restated Articles” means the Company’s Third Amended and Restated
Articles of Incorporation, as such may be amended from time to time.

(m)

The term “SEC” means the Securities and Exchange Commission.

(n)               The term “Second Closing” has the meaning ascribed to it in
the New Purchase Agreement.

(o)               The term “Securities Act” means the Securities Act of 1933, as
amended (and any successor thereto) and the rules and regulations promulgated
thereunder.

1.2

Form S-1/S-2 Registration.

(a)                The Company shall use commercially reasonable efforts to
effect a registration covering the Registrable Securities on Form S-1 or S-2 and
all such qualifications and compliances as may be so requested and as would
permit or facilitate the sale and distribution of the

 

-3-

 

 



 

Registrable Securities; provided, that the Company shall not be obligated to
effect any such registration, qualification or compliance, pursuant to this
Section 1.2 in any jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance unless the Company is
already qualified to do business or subject to service of process in that
jurisdiction.

(b)               Subject to the foregoing, the Company (i) shall file a
registration statement covering the Registrable Securities no later than
ninety (90) days following the Second Closing and (ii) use commercially
reasonable efforts to have this Registration Statement declared effective as
promptly as practicable but in no event no later than one hundred fifty (150)
days following the initial filing of the registration.

(c)                Notwithstanding the preceding Section 1.2(b) or any other
provision in this Agreement, if the Company shall furnish to Holders requesting
a registration statement pursuant to this Section 1.2, a certificate signed by
the President of the Company stating that in the good faith judgment of the
Board of Directors of the Company, it would be seriously detrimental to the
Company and its stockholders for such registration statement to be filed and it
is therefore essential to defer the filing of such registration statement, the
Company shall be entitled to suspend the use of the prospectus that is part of
the Registration Statement for periods not to exceed the lesser of (i) an
aggregate of thirty (30) days in any ninety-day (90-day) period or (ii) an
aggregate of sixty (60) days in any twelve-month (12-month) period.

1.3               Obligations of the Company. Whenever required under this
Section 1 to effect the registration of any Registrable Securities, the Company
shall, as expeditiously as reasonably possible:

(a)                Prepare and file with the SEC a registration statement with
respect to the Registrable Securities and use commercially reasonable efforts to
cause such registration statement to become effective and keep such registration
statement effective for up to two (2) years, or until the distribution described
in such registration statement is completed, if earlier.

(b)               Prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for up to two (2) years, or until the distribution
described in such registration statement is completed, if earlier.

(c)                Furnish to the Holders such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

(d)               Use commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or jurisdiction
unless the Company is already qualified to do business or subject to service of
process in that jurisdiction.

(e)                Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the

 

-4-

 

 



 

Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, such obligation to continue for one
hundred twenty (120) days.

(f) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

(g)     In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering (each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement).

(h)     Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

(i)      Cause all such Registrable Securities registered pursuant hereunder to
be listed on each securities exchange or nationally recognized quotation system
on which similar securities issued by the Company are then listed.

1.4               Information From Holders. It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Section 1
with respect to the Registrable Securities of any selling Holder that such
Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required to effect the registration of such Holder’s
Registrable Securities.

1.5               Expenses of Registration. All expenses other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 1.2, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, fees
and disbursements of counsel for the Company, shall be borne by the Company;
provided that the Company shall not be required to pay for the fees and
disbursements of counsel for the selling Holders except for up to $15,000 in
fees to one counsel reasonably acceptable to all the Major Investors.

1.6               Delay of Registration. No Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 1.

1.7               Indemnification. In the event any Registrable Securities are
included in a registration statement under this Section 1:

(a)                To the extent permitted by law, the Company will indemnify
and hold harmless each Holder, any underwriter (as defined in the Securities
Act) for such Holder, each officer, director, member, agent and Affiliated Fund
of such Holder, and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses,

 

-5-

 

 



 

claims, damages, or liabilities (joint or several) to which they may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law; and the Company will pay to
each such Holder, underwriter or controlling person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.7(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable to
any Holder, underwriter, officer, director, member, agent, Affiliated Fund or
controlling person for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any such Holder, underwriter,
officer, director, member, agent, Affiliated Fund or controlling person.

(b)               To the extent permitted by law, each selling Holder will
indemnify and hold harmless the Company, each of its directors, each of its
officers who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter,
any other Holder selling securities in such registration statement and any
controlling person of any such underwriter or other Holder, against any losses,
claims, damages, or liabilities (joint or several) to which any of the foregoing
persons may become subject, under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will pay, as incurred, any legal or other expenses reasonably incurred by
any person intended to be indemnified pursuant to this subsection 1.7(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 1.7(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; provided, that in no event shall any indemnity under this
subsection 1.7(b) exceed the net proceeds from the offering received by such
Holder, except in the case of willful fraud by such Holder.

(c)                Promptly after receipt by an indemnified party under this
Section 1.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party,

 

-6-

 

 



 

if representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 1.7, but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 1.7.

(d)               If the indemnification provided for in this Section 1.7 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations; provided, that in no event shall any contribution by a Holder
under this subsection 1.7(d) exceed the net proceeds from the offering received
by such Holder, except in the case of willful fraud by such Holder. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.

(e)                The obligations of the Company and Holders under this
Section 1.7 shall survive the completion of any registration of Registrable
Securities in a registration statement under this Section 1, and otherwise.

1.8

Reports Under the Exchange Act.

(a)              With a view to making available to the Holders the benefits of
Rule 144 promulgated under the Securities Act and any other rule or regulation
of the SEC that may at any time permit a Holder to sell securities of the
Company to the public without registration or pursuant to a registration on
Form S-1 or S-2, the Company agrees, subject to the limitations of Section
1.8(b) below, to:

(i)              make and keep public information available, as those terms are
understood and defined in SEC Rule 144, so long as the Company remains subject
to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;

(ii)             take such action, including the voluntary registration of its
Common Stock under Section 12 of the Exchange Act, as is necessary to enable the
Holders to utilize Form S-1 or S-2 for the sale of their Registrable Securities;

(iii)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

(iv)            furnish to any Holder upon request, so long as the Holder owns
any Registrable Securities, (A) a written statement by the Company that it has
complied with the

 

-7-

 

 



 

reporting requirements of SEC Rule 144, the Securities Act and the Exchange Act,
or that it qualifies as a registrant whose securities may be resold pursuant to
Form S-1 or S-2, (B) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and
(C) such other information as may be reasonably requested in availing any Holder
of any rule or regulation of the SEC that permits the selling of any such
securities without registration or pursuant to such form.

(b)             Notwithstanding any of the foregoing in Section 1.8(a) above,
the Company and the Investors acknowledge and agree that, as of the date of this
Agreement, the Company does not have an independent registered public accounting
firm retained and is therefore currently unable to comply with the periodic
reporting requirements of the Exchange Act. Within forty-five (45) days of the
date that the Company retains a new independent registered public accounting
firm, the Company agrees to file any interim reports that are late as a result
of the foregoing. The agreements of the Company in Section 1.8(a) are explicitly
limited by this Section 1.8(b).

1.9               Assignment of Registration Rights. The rights to cause the
Company to register Registrable Securities pursuant to this Section 1 may be
assigned (but only with all related obligations) by a Holder to a transferee or
assignee (i) of at least one million (1,000,000) shares of such securities
(subject to adjustment for stock splits, stock dividends, reclassification or
the like) (or if the transferring Holder owns less than one million (1,000,000)
shares of such securities, then all Registrable Securities held by the
transferring Holder), (ii) that is a subsidiary, parent, partner, limited
partner, retired partner, member, retired member or stockholder of a Holder, or
(iii) that is an Affiliated Fund, provided that the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned; and provided, further, that
such assignment shall be effective only if the transferee agrees to be bound by
this Agreement and immediately following such transfer the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act. For the purposes of determining the number of shares of
Registrable Securities held by a transferee or assignee, the holdings of
transferees and assignees of (x) a partnership who are partners or retired
partners of such partnership or (y) a limited liability company who are members
or retired members of such limited liability company (including Immediate Family
Members of such partners or members who acquire Registrable Securities by gift,
will or intestate succession) shall be aggregated together and with the
partnership or limited liability company; provided that all assignees and
transferees who would not qualify individually for assignment of registration
rights shall have a single attorney-in-fact for the purpose of exercising any
rights, receiving notices or taking any action under Section 1.

1.10             Termination of Registration Rights. No Holder shall be entitled
to exercise any right provided for in this Section 1 after the earlier of
(i) the second (2nd) anniversary of the effective date of the registration
statement filed pursuant to this Section 1, (ii) at such time as Rule 144 or
another similar exemption under the Securities Act is available for the sale of
all of the Holders' shares during a three-month period without registration, or
(iii) upon termination of the entire Agreement, as provided in Section 4.1.

2.

Covenants of the Company.

2.1               Delivery of Financial Statements. The Company shall deliver to
each Major Investor (other than a Major Investor reasonably deemed by the
Company to be a competitor of the Company) as soon as practicable, but in any
event within ninety (90) days after the end of each fiscal year of the Company,
an income statement for such fiscal year, a balance sheet of the Company and

 

-8-

 

 



 

statement of shareholder’s equity as of the end of such year, and a statement of
cash flows for such year, such year-end financial reports to be in reasonable
detail, prepared in accordance with generally accepted accounting principles
(“GAAP”), and audited and certified by an independent public accounting firm of
nationally recognized standing selected by the Company and reasonably acceptable
to the Major Investors then holding at least a majority of the shares of Common
Stock or securities convertible into or exchangeable for shares of Common Stock
then held by all Major Investors (assuming full conversion and exercise of all
convertible or exercisable securities and including shares of Common Stock
issuable to employees, consultants or directors pursuant to a stock option plan,
restricted stock plan, or other stock plan approved by the Board of Directors).

2.2               Right of First Offer. Subject to the terms and conditions
specified in this Section 2.2, the Company hereby grants to each Major Investor
a right of first offer with respect to future sales by the Company of its Shares
(as hereinafter defined). For purposes of this Section 2.2, Major Investor
includes any general partners, managing members or affiliates of a Major
Investor, including Affiliated Funds. A Major Investor who chooses to exercise
the right of first offer may designate as purchasers under such right itself or
its partners or affiliates, including Affiliated Funds, in such proportions as
it deems appropriate.

Each time the Company proposes to offer any shares of, or securities convertible
into or exercisable for any shares of, any class of its capital stock
(“Shares”), the Company shall first make an offering of such Shares to each
Major Investor in accordance with the following provisions:

(a)                The Company shall deliver a notice (the “RFO Notice”) to the
Major Investors stating (i) its bona fide intention to offer such Shares,
(ii) the number of such Shares to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such Shares.

(b)               Within fifteen (15) calendar days after delivery of the RFO
Notice, the Major Investor may elect to purchase or obtain, at the price and on
the terms specified in the RFO Notice, up to that portion of such Shares which
equals the proportion that the number of shares of Common Stock issued and held,
or issuable upon conversion and exercise of all convertible or exercisable
securities then held, by such Major Investor bears to the sum of the total
number of shares of Common Stock then outstanding (assuming full conversion and
exercise of all convertible or exercisable securities). Such purchase shall be
completed at the same closing as that of any third party purchasers or at an
additional closing thereunder. The Company shall promptly, in writing, inform
each Major Investor that purchases all the shares available to it (each, a
“Fully-Exercising Investor”) of any other Major Investor’s failure to do
likewise. During the ten-day (10-day) period commencing after receipt of such
information, each Fully-Exercising Investor shall be entitled to obtain that
portion of the Shares for which Major Investors were entitled to subscribe but
which were not subscribed for by the Major Investors that is equal to the
proportion that the number of shares of Common Stock issued and held, or
issuable upon conversion and exercise of all convertible or exercisable
securities then held, by such Fully-Exercising Investor bears to the total
number of shares of Common Stock then outstanding (assuming full conversion and
exercise of all convertible or exercisable securities).

(c)                The Company may, during the forty-five-day (45-day) period
following the expiration of the period provided in subsection 2.2(b) hereof,
offer the remaining unsubscribed portion of the Shares to any person or persons
at a price not less than, and upon terms no more favorable to the offeree than
those specified in the RFO Notice. If the Company does not enter into an
agreement for the sale of the Shares within such period, or if such agreement is
not consummated within sixty (60) days of the execution thereof, the right
provided hereunder shall be deemed to be revived and such Shares shall not be
offered unless first reoffered to the Major Investors in accordance herewith.

 

 

-9-

 

 



 

 

(d)               The right of first offer in this Section 2.2 shall not be
applicable to (i) the issuance of securities in connection with stock dividends,
stock splits or similar transactions; (ii) the issuance or sale of Common Stock
(or options therefor) to employees, consultants and directors of the Company,
directly or pursuant to a stock option plan, restricted stock purchase plans or
other stock plan approved by the Board of Directors; (iii) the issuance of
securities to financial institutions, equipment lessors, brokers or similar
persons in connection with commercial credit arrangements, equipment financings,
commercial property lease transactions or similar transactions approved by the
Board of Directors; (iv) the issuance of securities pursuant to the conversion
or exercise of convertible or exercisable securities that are outstanding
immediately following the Second Closing, including without limitation,
warrants, notes or options; (v) the issuance of securities in connection with
bona fide acquisition, merger or similar transaction, the terms of which are
approved by the Board of Directors; (vi) the issuance of securities to an entity
as a component of any business relationship with such entity primarily for the
purpose of (A) joint venture, technology licensing or development activities,
(B) distribution, supply or manufacture of the Company’s products or services,
or (C) any other arrangements involving corporate partners that are primarily
for purposes other than raising capital, the terms of which business
relationship with such entity are approved by the Board of Directors; or
(vii) the issuance of securities with the affirmative vote of the Major
Investors then holding at least two-thirds of the shares of Common Stock or
securities convertible into or exchangeable for shares of Common Stock then held
by all Major Investors. In addition to the foregoing, the right of first offer
in this Section 2.2 shall not be applicable with respect to any Major Investor
and any subsequent securities issuance, if (i) at the time of such subsequent
securities issuance, the Major Investor is not an “accredited investor,” as that
term is then defined in Rule 501(a) under the Securities Act, and (ii) such
subsequent securities issuance is otherwise being offered only to accredited
investors.

2.3               Nomination of Directors. The Company hereby agrees to nominate
to the Company’s Board of Directors at any annual meeting of the shareholders of
the Company at which members of the Board of Directors of the Company are to be
elected, or written consent of shareholders in lieu of an annual meeting, or in
any proxy statement or similar communication to the shareholders of the Company
relating to the election of members of the Board of Directors, the individual
nominated by each of Orca Bay, Sunra, Madrona and Matinicus, respectively. The
size of the Board of Directors may not be decreased to less than seven, without
the consent of each of Orca Bay, Sunra, Madrona and Matinicus. The Company will
reimburse the representatives of Orca Bay, Sunra, Madrona and Matinicus serving
on the Board of Directors for their reasonable travel and out-of pocket expenses
incurred in attending meetings of the Board of Directors or any committee on
which they serve.

2.4               Amendments to the Restated Articles and Bylaws. The Company
hereby agrees that it will not amend Articles VI or XII of the Restated Articles
or Article II, Section 7 or Article IV, Section 2 of the Bylaws without the
prior written consent of Orca Bay, Sunra, Madrona or Matinicus so long as such
entity qualifies as a Major Investor.

2.5               Termination of Covenants. The covenants set forth in
Sections 2.1 to 2.4 shall terminate and be of no further force or effect
(i) with respect to an Investor, immediately following the date such Investor
ceases to be a Major Investor, or (ii) upon termination of the entire Agreement
as provided in Section 4.1.

 

 

-10-

 

 



 

 

3.

Termination of Prior Investor Rights Agreements.

3.1               Termination of 2000 Investor Rights Agreement. Effective
immediately prior to the Second Closing, the 2000 IRA shall terminate in all
respects; provided that Sections 7 and 10 of the 2000 IRA shall continue in
effect without regard to this Section 3.1.

3.2               Termination of 2001 Investor Rights Agreement. Effective
immediately prior to the Second Closing, the 2001 IRA shall terminate in all
respects; provided that Sections 11 and 16 of the 2001 IRA shall continue in
effect without regard to this Section 3.2.

3.3               Termination of 2004 Investor Rights Agreement. Effective
immediately prior to the Second Closing, the 2004 IRA shall terminate in all
respects; provided that Sections 1.7 and 4 of the 2004 IRA shall continue in
effect without regard to this Section 3.3.

4.

Miscellaneous.

4.1               Termination. This Agreement shall terminate, and have no
further force and effect, when the Company shall consummate a transaction or
series of related transactions deemed to be a liquidation, dissolution or
winding up of the Company pursuant to the Restated Articles.

4.2               Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements relating to the subject matter
hereof existing between the parties hereto are expressly canceled.

4.3               Successors and Assigns. Except as otherwise provided in this
Agreement, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties (including the permitted transferees of any of the Warrants, the shares
of Common Stock issued pursuant to the New Purchase Agreement at the Second
Closing, the Series A Preferred, the Series B Debentures or the New Notes, or
any Common Stock issued upon conversion thereof). Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

4.4               Amendments and Waivers. Any term of this Agreement may be
amended or waived only with the written consent of the Company and the holders
of a majority of the Registrable Securities then outstanding. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
party to the Agreement, whether or not such party has signed such amendment or
waiver, each future holder of all such Registrable Securities, and the Company;
provided, that if such amendment materially and adversely affects the rights of
Sunra, Orca Bay, Madrona or Matinicus, as set forth in Section 2.3,
respectively, such amendment will require the approval of Sunra, Orca Bay,
Madrona or Matinicus, respectively, as applicable; provided further, however,
that in the event that such amendment or waiver adversely affects the
obligations and/or rights of an Investor in a different manner than the other
Investors, such amendment or waiver shall also require the written consent of
such Investor.

4.5               Notices. Unless otherwise provided, any notice required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon delivery, when delivered personally or by overnight courier or sent by
facsimile, or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party’s address

 

-11-

 

 



 

or facsimile number as set forth on the signature pages hereto or as
subsequently modified by written notice.

4.6               Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement, and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

4.7               Governing Law. This Agreement and all acts and transactions
pursuant hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Washington, without giving effect to principles of
conflicts of laws.

4.8               Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

4.9               Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

4.10             Aggregation of Stock and Principal Balances. All shares of the
Common Stock issued pursuant to the New Purchase Agreement or issued or issuable
upon conversion of the Series A Preferred, the Series B Debentures and the New
Notes held or hereafter acquired by affiliated entities or persons shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

[Remainder of This Page Intentionally Left Blank]

 

-12-

 

 



 

 

The parties have executed this Amended and Restated Investor Rights Agreement as
of the date first above written.

 

COMPANY:

PHOTOWORKS, INC.

a Washington corporation

 

By: /s/ Philippe Sanchez

Name: Philippe Sanchez

Title: President and Chief Executive Officer

Address:

PhotoWorks, Inc.

1260 16th Avenue West

Seattle, Washington 98119

Attn: Chief Executive Officer

Facsimile:

(206) 284-8732



 

SIGNATURE PAGE TO PHOTOWORKS, INC.

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 



 

 

INVESTORS:

SUNRA CAPITAL HOLDINGS, LTD.

 

By:

/s/ Joseph Waechter

 

Name:

Joseph Waechter

 

Title:

President

 

Address:

50 California Street

 

 

Suite 1500

 

 

San Francisco, CA 94111

Facsimile: 425-258-0982

 

ORCA BAY CAPITAL CORPORATION

 

By: /s/ Stanley B. MaCammon_______

Name: Stanley B. MaCammon

 

Title: President

 

Address:

PO Box 21749

 

 

Seattle, WA 98111

 

THE TAHOMA FUND, LLC

 

By: /s/ Ross K. Chapin____

Name: Ross K. Chapin

 

Title: Orca Bay Partners, Managing Member

Address:

1301 First Avenue, Suite 201

 

Seattle, WA 98101

 

 

Facsimile:

206-689-2407

 

 

SIGNATURE PAGE TO PHOTOWORKS, INC.

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 



 

 

MADRONA VENTURE FUND I-A, L.P.

 

By: /s/ Paul Goodrich

Name: Paul Goodrich

 

Title: Managing Director of Madrona Investment

 

Partners LLC, Its General Partner

 

 

Address:

1000 2nd Ave #3700

 

Seattle, WA 98104

 

Facsimile:

206-674-8703

 

 

MADRONA VENTURE FUND I-B, L.P.

 

By: /s/ Paul Goodrich

Name: Paul Goodrich

 

Title: Managing Director of Madrona Investment

 

Partner LLC, Its General Partner

 

 

Address:

1000 2nd Ave #3700

 

Seattle, WA 98104

 

Facsimile:

206-674-8703

 

 

MADRONA MANAGING DIRECTOR FUND, LLC

 

By: /s/ Paul Goodrich

Name: Paul Goodrich

 

Title: Managing Director

 

Address:

1000 2nd Ave #3700

 

Seattle, WA 98104

 

Facsimile:

206-674-8703

 

 

 

SIGNATURE PAGE TO PHOTOWORKS, INC.

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 



 

 

MATINICUS LP

 

By: Edward Holl

Name: Edward Holl

 

Title: Managing Member

Address:

51 West 95th Street

 

 

New York, NY 10025

 

Facsimile:

415-482-7837

 



 

SIGNATURE PAGE TO PHOTOWORKS, INC.

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 



 

 

TIM AND ALEXA CARVER

/s/ Tim Carver

Tim Carver

 

/s/ Alexa Carver

Alexa Carver

 

Address:

 

Facsimile:

 

 

STANLEY MCCAMMON

 

 

/s/ Stanley McCammon

Stanley McCammon

 

Address:

 

Facsimile:

 

 

AARON SINGLETON

 

 

/s/ Aaron Singleton

Aaron Singleton

 

Address:

 

Facsimile:

 

 

 

SIGNATURE PAGE TO PHOTOWORKS, INC.

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 



 

 

_______________________________

 

 

___________________

 

Address:

 

Facsimile:

 

_______________________________

 

 

___________________

 

Address:

 

Facsimile:

 

______________________________

 

 

___________________

 

Address:

 

Facsimile:

 

 

 

SIGNATURE PAGE TO PHOTOWORKS, INC.

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 



 

 

EXHIBIT A

 

INVESTORS

 

(to be completed at Second Closing)

Name

Source of Shares

No. of Shares of Registrable Securities

SUNRA CAPITAL HOLDINGS, LTD.

Series A Preferred

 

 

New Note

 

 

Issuable at Second Closing

 

 

Warrants

 

THE TAHOMA FUND, LLC

Series A Preferred

 

ORCA BAY CAPITAL CORPORATION

Series A Preferred

 

MADRONA VENTURE FUND I-A, L.P.

Series A Preferred

 

MADRONA VENTURE FUND I-B, L.P.

Series A Preferred

 

MADRONA MANAGING DIRECTOR FUND, LLC

Series A Preferred

 

TIM AND ALEXA CARVER

Series A Preferred

 

STANLEY MCCAMMON

Series A Preferred

 

AARON SINGLETON

Series A Preferred

 

MATINICUS LP

Series B Debentures

 

 

Warrant

 

Additional Investors

Common Stock

 

 

 

 

 

 

 

 

A1

 

 

 

 